Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, subject to the approval of the court, that the facts and issues involved in the appeal to reappraisement set forth above are the same in all material respects to the facts and issues involved in F. W. Myers & Co., Inc. v. United States, Reap. Dec. 5607.
That at the time of exportation of the merchandise covered by the instant appeal to reappraisement, the market value at which such was freely offered for sale to all purchasers, in the principal markets of Canada for home consumption, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was the appraised value of the merchandise less any additions made by the importer by reason of the Canadian sales tax.
It is further stipulated and agreed that on or about the date of exportation of the merchandise covered by the instant appeal to reappraisement, such or similar merchandise was not freely offered for sale for exportation to the United States.
It is further stipulated and agreed that the record in Reap. Dec. 5607 be incorporated as a part of the records in the appeal to reappraisement set forth above, and that said appeal to reappraisement is hereby submitted on this stipulation.
On tbe agreed facts I find tbe foreign value, as that value is defined in section 402 (c) of tbe Tariff Act of 1930 as amended, to be tbe *487proper basis for tbe determination of tbe value of tbe merchandise bere involved, and that sucb value is the appraised value, less, any additions made by tbe importer by reason of tbe Canadian sales tax.
Judgment will be rendered accordingly.